DECISION
The application of the above-named defendant for a review of the sentence of 25 years for Second Degree Murder, imposed on March 22, 1957, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
Second degree murder may be punished by life imprisonment or any number of years not less than 10. Defendant stabbed a woman through the heart during a drunken argument. While defendant does not have a prior felony conviction, he was paroled once and violated that parole in July, 1963, by beating and choking a woman during another drunken argument. In the face of these circumstances and the presumption that the sentencing judge was correct in his determination, and although the Boise, Idaho, branch of the Salvation Army has offered to aid defendant if paroled, we are unable to say that the sentence was not proper, reasonable, and sufficiently lenient in all respects.
We thank John D. Alexander, Esq., of the Montana Defender Project for his assistance to the Court and to the defendant.
SENTENCE REVIEW DIVISION
Philip C. Duncan, Chairman; Paul G. Hatfield, Jack D. Shanstrom.